DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 3/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9548805 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. 
As claims 1 and 14, None of these references, taken alone or in any reasonable combination, teach the claims as amended comprising a method and system configured to adjust an effective phase value of said plurality of phase elements of said determined channel response matrix such that said effective phase value of said plurality of phase elements becomes substantially an odd multiple of 180° based on change in said second distance of said one or more second data streams transmitted by said second distributed transceiver with maintenance of said first distance of said one or more first data streams transmitted by said first distributed transceiver; and maximize one or both of link capacity and/or link reliability of said one or more first communication links and/or said one or more second communication links based on said adjustment of said effective phase value of said plurality of phase elements of said determined channel response matrix, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
As claims 22 and 23, None of these references, taken alone or in any reasonable combination, teach the claims as amended comprising a method and system configured to adaptively control adjustment of a phase center of an antenna communicatively coupled to said first distributed transceiver and/or adjustment of a phase center of an antenna communicatively coupled to said second distributed transceiver to satisfy said determined range of said phase conditions over which said maximization is acceptable, wherein said phase center is adjusted by activating one or more antennas in first distributed transceiver and/or by activating one or more antennas in second distributed transceiver based on said channel response matrix; and maximize said one or both of said link capacity and/or said link reliability of said one or more first communication links and/or said one or more second communication links based on said determined channel response matrix, wherein maximizing comprises utilizing a pre-coding scheme and a post-processing scheme at the first distributed transceiver and at the second distributed transceiver, and wherein the pre-coding scheme and the post-processing scheme is determined based on the channel response matrix, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414